Citation Nr: 0433956	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sarcoidosis with tuberculosis of the right bronchial lymph 
node prior to January 1, 2000.

2.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis with tuberculosis of the right bronchial lymph 
node from January 1, 2000.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and R.C.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to October 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver 
Colorado, that denied a rating in excess of 10 percent for 
sarcoidosis with tuberculosis of the right bronchial lymph 
node, and denied a compensable evaluation for hepatitis.  In 
January 1998, the veteran attended a personal hearing at the 
RO before a hearing officer.  A transcript of that hearing 
has been associated with the record.  These matters were 
previously before the Board in June 2000 at which time the 
Board remanded the issue of an increased rating for 
sarcoidosis with tuberculosis of the right bronchial lymph 
node for further development, and denied the claim for a 
compensable rating for hepatitis.  

The current appeal also arises from a January 2003 rating 
decision that denied the veteran's claim for a TDIU.

By rating decision in September 2001, the RO increased the 
evaluation for sarcoidosis from 10 percent to 60 percent, 
effective from August 27, 2001.  However, by rating decision 
in June 2003, the RO subsequently reduced the rating from 60 
percent to 30 percent, effective from January 1, 2000.  The 
Board believes that the propriety of these rating actions are 
also before the Board.  

The issue of entitlement to a rating in excess of 30 percent 
for sarcoidosis with tuberculosis of the right bronchial 
lymph node from January 1, 2000, as well as the issue of 
entitlement to service connection for a TDIU, are addressed 
in the REMAND portion of the decision below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to January 1, 2000, the veteran's tuberculosis of 
the right bronchial lymph node has been inactive since 1951, 
with no evidence of continued disability, emphysema, dyspnea 
on exertion, or other impairment of health attributable to 
that aspect of his service-connected lung disability.

2.  Prior to January 1, 2000, the veteran's service-connected 
lung disability was not treated with corticosteroids, nor was 
it of moderate severity with considerable pulmonary fibrosis 
and moderate dypsnea on slight exertion, confirmed by 
pulmonary tests; rather, the disability during this period 
was productive of mild restriction and dyspnea on extended 
exertion. 

3.  Pulmonary function tests conducted in April 1996 revealed 
forced expiratory volume in one second (FEV-1) of 81 percent 
predicted.


CONCLUSION OF LAW

Prior to January 1, 2000, the criteria for a disability 
rating in excess of 10 percent for sarcoidosis with 
tuberculosis of the right bronchial lymph node were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, 
Diagnostic Code 6802 (pre October 7, 1996); Diagnostic Code 
6846 (on and post October 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the December 1994 denial of a rating in excess of 10 percent 
for service-connected Boeck's sarcoidosis with tuberculosis 
bronchial lymph node right, resolved, with residuals of 
dyspnea on exertion, preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in May 2001.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
With respect to the TDIU denial in January 2003, the veteran 
was provided VCAA notice of this issue in May 2002, thereby 
satisfying the requirements set out by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issue of a rating in excess of 10 
percent for his service-connected lung disability prior to 
January 1, 2000.  In the May 2001 and May 2002 letters, as 
well as the statements of the case and supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the May 2001 and May 2002 letters, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  VA also informed the veteran to send any 
additional records directly to the RO, or ask the RO for help 
in obtaining them.

The Board also notes that the May 2001 and May 2002 letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant regarding the issue of a rating in 
excess of 10 percent for his service-connected lung 
disability prior to January 1, 2000.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate his claims, 
including obtaining VA medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing.  He has also been 
afforded VA examinations during the period in question.  The 
appellant has not indicated that any additional pertinent 
evidence exists for the period prior to January 1, 2000, and 
there is no indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claim of entitlement to a rating in excess of 
10 percent for sarcoidosis with tuberculosis of the right 
bronchial lymph node prior to January 1, 2000, at this 
juncture, without directing or accomplishing any additional 
notification and or development action, and poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  This issue is now ready to be 
considered on the merits.  

II.  Factual Background

In June 1953, the RO granted service connection for Boeck's 
sarcoidosis with tuberculosis bronchial lymph node, right, 
and assigned a 100 percent rating, effective October 30, 
1952, a 50 percent rating, effective October 30, 1954, a 30 
percent rating, effective October 30, 1959, and a 0 percent 
rating, effective October 30, 1964.  In September 1991, the 
RO increased the rating to 10 percent, effective June 27, 
1991.

A February 1993 VA chest X-ray report notes the veteran's 
history of inactive pulmonary tuberculosis sarcoidosis 
bronchial node removal.  X-ray findings at that time showed a 
stable chest.

A March 1994 VA treatment record reflects treatment for acute 
bronchitis.

A VA X-ray of the veteran's chest taken in April 1994 
revealed left lower lobe pneumonia.  The veteran was noted to 
have a history of tuberculosis and sarcoidosis that was not 
active on initial overview.

A VA hospital discharge summary dated in April 1994 shows 
that the veteran had been to the Emergency Department eight 
days earlier with symptoms of lower respiratory infection.  
He was given oral antibiotics, but due to a progression of 
symptoms, he again presented to the Emergency Department and 
was admitted.  A chest X-ray revealed an infiltrate.  The 
veteran was discharged with medication.

A May 1994 VA chest x-ray report shows a small amount of 
atelectasis versus pneumonia in the left lower lobe, and 
"suspect bronchitis versus smoker".

A May 1994 VA outpatient record reflects a diagnosis of 
status post pneumonia - clinically resolved.

The veteran filed a claim for an increased rating for his 
"consistent cough" in May 1994.  The RO denied this claim 
in December 1994. 

A July 1995 VA outpatient record shows that the veteran had 
clear lungs.

VA outpatient treatment records in 1996 show treatment for 
sinusisitis/rhinitis.

The veteran reported during at an April 1996 VA examination 
that he retired from his job at a power plant in 1986.  He 
also reported that over the last 40 years he had been 
relatively asymptomatic from a respiratory standpoint.  He 
said he may have shortness of breath depending on how far or 
fast he walked, but could easily walk two to three blocks 
without difficulty.  He said he was unable to estimate how 
many stairs he could climb before becoming short of breath.  
He reported coughing on occasion, but said this wasn't part 
of his symptom complex and he reported a negative orthopnea.  
On examination his lungs were clear to auscultation and 
percussion and on cardiac examination he had a regular rate 
and rhythm with no detectable murmurs, rubs, or gallops.  He 
was diagnosed as having a history of sarcoidosis and 
tuberculosis from which the veteran had been basically 
asymptomatic for the last 40 years, and with current 
pulmonary function test evidence of mild restriction with 
suboptimal testing. 

An April 1996 pulmonary test report shows a history of 
dyspnea walking more than 100 yards and an unproductive 
cough.  Findings revealed forced vital capacity (FVC) of 73 
percent predicted and forced expiratory volume in one second 
(FEV1) of 81 percent of predicted.  Unfortunately, the 
percent ratio of FEV1/FVC was not noted nor was DLCO (SB) of 
percent predicted tested.  The examiner remarked that the 
veteran had mild restriction and there was no significant 
change since June 1994.  He noted that the veteran had 
difficulty doing the test.

A chest x-ray report dated in April 1996 reveals mild diffuse 
bronchial wall thickening, worse at the right lung base and 
slightly lower than normal pulmonary inflation, persists 
unchanged, chest otherwise unremarkable.  The impression 
given was suspect chronic airway disease; no change since 
September 1994.

VA chest x-ray findings in April 1997 are consistent with 
mild airways disease of a chronic nature at the lung bases, 
unchanged.

The veteran was assessed as having chest discomfort on an 
August 1997 VA outpatient record.  He reported feeling like 
he had a ball in his right chest when he coughed.

The veteran testified at a personal hearing in January 1998 
that he experienced shortness of breath a lot, but was not 
taking oxygen.  He said he was seeking medical treatment on a 
regular basis for his respiratory disability and was taking 
medication.

In March 1998, the veteran reported to a VA emergency room 
for a cough and was assessed as having bronchitis.

An August 1998 private medical record from Colorado Pulmonary 
Associates, P.C., reflects a diagnosis of allergic rhinitis 
and probable pulmonary fibrosis or interstitial lung disease 
questionably due to sarcoidosis, old tuberculosis, or 
bronchiectsasis and recurrent bronchitis.  Possible asthma 
was also noted.  

The veteran presented to a private hospital in December 1998 
for recurrent chest pain.  He underwent cardiac catherization 
and was diagnosed postoperatively as having coronary artery 
disease, recent myocardial infarction and congestive heart 
failure.

In an October 1999 rating decision, the RO continued a 10 
percent evaluation for Boeck's sarcoidosis with tuberculosis 
bronchial lymph node, right resolved, with residuals of 
dyspnea on exertion.  

According to a May 2000 private examination report, the 
veteran reported increased shortness of breath over the past 
year.  He also reported dyspnea after one block and a cough 
with whitish sputum.  He denied any hemoptysis.  He said he 
developed pulmonary infections four to six times a year.  He 
said he had been on steroids only once that January for 
therapy for shortness of breath, but was currently not on 
prednisone.  On examination the veteran's chest was clear to 
auscultation and percussion.  Cardiac symptoms were normal 
with normal S1 and S2 and no murmurs, rubs or gallops.  The 
impression with respect to sarcoidosis revealed that the 
veteran demonstrated moderate symptomatic disease and had a 
restrictive ventilatory defect on his spirometery.  The 
examiner felt that it worthwhile to give the veteran a trial 
prednisone as therapy.  

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The veteran's sarcoidosis was originally rated by analogy 
under 38 C.F.R. § 4.97, Diagnostic Code 6802.  Under these 
provisions, as in effect prior to October 7, 1996, a 10 
percent rating required unspecified pneumoconiosis that was 
definitely symptomatic with pulmonary fibrosis and moderate 
dypsnea on extended exertion.  A 30 percent rating was 
assigned for considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary tests.  A 
60 percent rating required severe respiratory impairment with 
extensive fibrosis, severe dyspnea on exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating required pronounced respiratory impairment 
with the extent of lesions comparable to far advanced 
pulmonary tuberculosis, or with pulmonary function tests 
confirming a markedly severe degree of ventilatory deficit, 
and dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating sarcoidosis, effective on October 7, 
1996.  The general rating formula for sarcoidosis under the 
new rating criteria is as follows:

A 0 percent rating is assigned for chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating is assigned where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is assigned where there 
is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, and a 100 percent 
rating where there is cor pulmonale or there cardiac 
involvement with congestive heart failure or there is 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2004).

In addition, a note to Diagnostic Code 6846 provides that 
either the active disease or residuals may be rated as 
chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  

Code 6600 for chronic bronchitis provides that where the FEV-
1 or the FEV-1/FVC ratio is 71 to 80 percent predicted, or, 
DLCO (SB) is 66 to 80 percent predicted, a 10 percent rating 
is assigned.  Where the FEV-1 or the FEV-1/FVC ratio is 56 to 
70 percent of the predicted value or the DLCO (SB) is 56 to 
65 percent, a 30 percent evaluation is assigned.  Where the 
FEV-1, the FEV-1/FVC or the DLCO (SB) is 40 to 55 percent of 
the predicted value, or the maximum oxygen consumption is 15 
to 20 milliliters per kilogram per minute (with 
cardiorespiratory limit), a 60 percent evaluation is 
assigned. Where the FEV-1 is less than 40 percent of the 
predicted value or the ratio FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40 percent of the 
predicted value or maximum exercise capacity less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy, a total 100 percent 
rating is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(2004).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  See also 
VAOPGPREC 3-2000.

Turning to the old rating criteria first, the evidence does 
not show that the veteran's sarcoidosis approximated the 
criteria for a 30 percent rating prior to January 1, 2000.  
Rather, the evidence shows that the veteran regularly denied 
pulmonary symptoms during this period.  In fact, an April 
1996 VA examination report indicates that the veteran had 
been relatively asymptomatic from a respiratory standpoint 
for the last 40 years.  As far as dypsnea on exertion, the 
veteran reported during the April 1996 VA examination that he 
was able to easily walk 2-3 blocks without difficulty.  While 
the veteran was found by a private physician in August 1998 
to have "probable pulmonary fibrosis or interstitial lung 
disease" due to an unclear etiology, the medical evidence 
during this period does not support considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion.  Indeed, no 
medical professional characterized the veteran's respiratory 
impairment or dyspnea as moderate during the period in 
question.  Rather, pulmonary function tests in April 1996 
revealed mild pulmonary restriction and chest x-rays in April 
1997 revealed mild airways disease.  Consequently, the 
criteria for a higher rating, to 30 percent, under the old 
Diagnostic Code 6802 have not been met.  38 C.F.R. § 4.97.  

With respect to the amended version of the criteria for 
evaluating sarcoidosis, which became effective October 7, 
1996, the Board likewise concludes that a higher rating is 
not warranted prior to January 1, 2000.

The evidence does not show that the veteran required either 
chronic low dose (maintenance) or intermittent 
corticosteroids prior to January 2000, which is required for 
a higher, 30 percent, rating under Diagnostic Code 6846 for 
sarcoidosis.  Furthermore, the pulmonary function test result 
of FEV1 of 81 percent in April 1996 is consistent with a 10 
percent rating were the veteran to be alternatively evaluated 
under the general formula for chronic bronchitis (Diagnostic 
Code 6600).  See note to Code 6846.  This is the only 
pulmonary function test result that corresponds to the period 
from May 1994 to January 2000.  

Because the veteran's service-connected disability includes 
pulmonary tuberculosis, the criteria for tuberculosis has 
also been considered.  The criteria for tuberculosis that was 
in effect on August 19, 1968, and is applicable to this case, 
was evaluated under the General Rating Formula for Inactive 
Pulmonary Tuberculosis.  38 C.F.R. §§ 4.96, 4.97 and Part 4, 
Code 6724 (2004).  The formula in effect at that time 
provides for a 100 percent evaluation for two years following 
the date of inactivity, following active tuberculosis which 
was clinically identified during service or subsequently.  
Thereafter, for four years, or in any event, for six years 
after the date of inactivity, a 50 percent evaluation is 
warranted.  Thereafter, for five years, or up to 11 years 
following the date of inactivity, a 30 percent evaluation is 
in order.  Following far-advanced lesions diagnosed at any 
time while the disease process was active, a minimum 30 
percent evaluation is warranted.  Following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, or impairment of health, a 20 
percent evaluation is indicated.  Otherwise, a noncompensable 
rating is in order.  Id.

At the time the veteran filed his current claim for an 
increase in May 1994, his pulmonary tuberculosis had been 
inactive for many years.  In this respect, an April 1994 
hospital record notes that the veteran's tuberculosis was 
inactive and a December 1998 hospital record contains a 
diagnosis of history of tuberculosis.  Moreover, a recent VA 
examination report in October 2002 states that the veteran 
had not had any recurrence of tuberculosis since it first 
developed in service in 1951.  Thus while pulmonary medical 
records since 1994 indicate the presence of pulmonary 
symptoms of restrictive disease, shortness of breath and a 
chronic cough, these symptoms have not been associated with 
tuberculosis.

In view of the evidence showing that the veteran's pulmonary 
tuberculosis has remained inactive for well over 11 years, 
rating this aspect of the veteran's service-connected lung 
disability under the applicable Diagnostic Code for 
tuberculosis is not warranted.  38 C.F.R. §§ 4.96, 4.97 and 
Part 4, Code 6724 (2004).

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a higher than 10 percent 
rating for sarcoidosis with tuberculosis of the right 
bronchial lymph node prior to January 1, 2000.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for sarcoidosis with 
tuberculosis of the right bronchial lymph node prior to 
January 1, 2000, is not warranted.  To this extent, the 
appeal is denied.


REMAND

Increased Rating for Sarcoidosis with Tuberculosis of the 
Right Bronchial Lymph Node From January 1, 2000

There appears to be outstanding medical records that are 
pertinent to evaluating the veteran's service-connected 
sarcoidosis with tuberculosis of the right bronchial lymph 
node for the period beginning on January 1, 2000.  In this 
regard, a July 2001 VA examiner stated that the medical 
evidence in the veteran's claims file was incomplete since 
the veteran received much of his care from Kaiser and none of 
these treatment records were on file.  Indeed, VA outpatient 
records in November 2001 and September 2002 show that the 
veteran was a Kaiser patient and was taking his medications 
through Kaiser.  Additionally, the July 2001 examiner 
remarked that the veteran had been hospitalized in June 2001 
for "bronchitis."  It does not appear that records from 
this hospitalization are included in the claims file.  

In to make an informed decision on this increased rating 
claim, VA must obtain all pertinent idenitified medical 
records, to include the treatment and medication records from 
Kaiser for the period from January 1, 2000.  See 38 U.S.C.A. 
§ 5103A(b).  This is particularly essential in view of the 
uncertainty regarding the veteran's use of corticosteroids in 
treating his service-connected lung disability since January 
1, 2000.  Specifically, while medical records show that the 
veteran began corticosteroid therapy in July 2001, it is 
unclear whether he is still receiving this therapy since 
there is no indication from subsequent medical records of 
prescribed corticosteroids.  This information is particularly 
pertinent in view of the relevant rating criteria that takes 
into consideration the use of corticosteroids, both low and 
high doses, when evaluating sarcoidosis.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6846 (effective on and after October 
7, 1996).  

TDIU

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, not able to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that certain 
percentage requirements are met.  38 C.F.R. § 4.16(a). 

Because the currently pending issue of entitlement to a 
rating in excess of 30 percent for sarcoidosis with 
tuberculosis of the right bronchial lymph node for the period 
from January 1, 2000, could have a significant impact on the 
claim for a TDIU, this latter issue must be deferred pending 
resolution of the increased rating claims.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
identify all sources of private medical 
treatment he received for his lung 
disability from January 1, 2000, to 
include the name and address of the 
hospital he was admitted to in June 2001 
for bronchitis, as well as all medical 
treatment he received from Kaiser.  The 
RO should then take appropriate action to 
obtain copies of the pertinent records 
that have been identified, following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, to 
include affording the veteran a VA 
examination if deemed necessary with 
respect to resolving the TDIU issue, the 
RO should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's lung disability from 
January 1, 2000, under all applicable 
Diagnostic Codes, and then determine if a 
TDIU is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the RO should 
return the case to the Board.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



